Citation Nr: 9915558	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss/inner ear damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss/inner ear damage.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Competent medical evidence of a nexus between the 
veteran's post-service bilateral hearing loss/inner ear 
damage and an in-service injury or disease has not been 
presented.  



CONCLUSION OF LAW

The claim for service connection for bilateral hearing 
loss/inner ear damage is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind. 

Factual Background

Service personnel records reveal the veteran's military 
occupational specialty was that of tank leader.  His awards 
consisted of the National Defense Service Medal, Good Conduct 
Medal, and the Army Occupation Medal (Germany).  

Private audio-related treatment records dated from May 1989 
to June 1995 reflect treatment with hearing aids as well as 
uninterpreted audiometric testing results.  A document 
entitled "Audiometric Case History and Tests," dated in May 
1989, following the printed subheading entitled "Clients 
(sic) Opinion as to Cause of Deafness," shows a handwritten 
notation of "Possibly Noise Military 30 yrs. Ago." 

A private history and physical dated in September 1993 
reflects a relevant impression of bilateral sensorineural 
hearing loss with exostoses of the external auditory canals.  

Private treatment records dated from January 1992 to April 
1995 reflect complaints of pain and hearing loss in both ears 
as well as recurrent ear infections.  Relevant impressions 
included otitis externa in both ears, possibly secondary to 
dermatitis, and bilateral eczematoid otitis externa with 
exostoses, and binaural hearing aids.  

Upon VA audio examination dated in September 1997, the 
veteran complained of progressive hearing loss since his 
enlistment in the service.  The veteran reported serving two 
years in communications, and exposure to noise on the 
qualifying range in basic training.  The veteran also 
reported exposure to a close range bazooka launch which 
caused a headache and ringing in his ears for several days.  
The veteran further reported the ringing never completely 
went away.  The veteran denied any significant noise exposure 
prior to or after service.  Audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
70
95
LEFT
55
65
75
75
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
A diagnostic impression of moderate to profound hearing loss 
for pure tones and mild speech discrimination scores in the 
right ear was noted.  In the left ear, a diagnostic 
impression of moderate to severe hearing loss for pure tones 
and mild speech discrimination scores was noted.  The 
examiner further noted that without previous military medical 
records, it was impossible to state whether the bilateral 
hearing loss was a direct result of the veteran's military 
service.  The examiner further stated noise exposure was one 
known cause of sensorineural hearing loss and the veteran did 
have "some (limited) noise exposure" while in basic 
training.  Finally, the examiner noted that the veteran 
required the use of hearing aids to communicate.

At his March 1999 hearing before a member of the Board, the 
veteran testified that upon separation from active service, 
the examining physician advised him of a hearing problem and 
suggested that he see a hearing specialist.  (Transcript, 
pages 4, 6).  The veteran testified that he was given 
audiological testing by the military upon enlistment and 
separation from service.  (Transcript, pages 8, 9).  The 
veteran also testified that the majority of his service work 
was in the area of communications.  (Transcript, page 4).  
The veteran indicated that in the communications area he was 
not exposed to loud noise.  (Transcript, page 6).  The 
veteran further testified that he sought treatment from a 
physician for his hearing problem in 1963, but the physician 
had since passed away and his records were not available.  
(Transcript, page 7). 

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for sensorineural hearing 
loss if manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

The initial question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 
U.S.C.A.§  5103(a) (West 1991), depending on the particular 
facts in each case.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  As the 
veteran has indicated that all available records have been 
obtained, the facts and circumstances of this case are such 
that no further action is warranted.

Upon careful review of the entire record, the Board concludes 
service connection for bilateral hearing loss/inner ear 
damage is not warranted.  A bilateral hearing loss 
"disability" pursuant to the provisions of 38 C.F.R. 
§ 3.385 was observed upon VA examination dated in September 
1997.  However, there is no medical evidence of nexus between 
the veteran's post-service bilateral hearing loss/inner ear 
damage and an in-service injury or disease.  

The Board recognizes that upon VA examination dated in 
September 1997, the VA examiner stated noise exposure was one 
known cause of sensorineural hearing loss and the veteran did 
have "some (limited) noise exposure" while in basic 
training.  However, the Court made it clear in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) and Gabbard v. Derwinski, 
No. 90-1463, (U.S. Vet. App. Sept. 21, 1992), that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight. Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or the 
relationship thereto.  Therefore, the Board concludes the 
statement by the examiner is not sufficient to well ground 
the veteran's claim.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995).  Furthermore, the Board notes the earliest 
evidence of treatment for hearing loss/inner ear damage is 
dated in 1989, more than 30 years after separation from 
service.

The veteran's claim is primarily supported by his statements 
that his hearing loss/inner ear damage began during service 
as a result of noise exposure.  Unfortunately, the veteran's 
assertions involve questions of medical causation or 
diagnosis, and thus cannot constitute evidence to render the 
claim well grounded, because lay witnesses are not competent 
to offer such medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, in the absence of competent 
medical evidence of a nexus between the veteran's current 
bilateral hearing loss/inner ear damage and any incident of 
service, such as a letter from physician stating that it is 
at least as likely as not that the veteran's current 
bilateral hearing loss/inner ear 

damage was caused by the noise exposure during service, the 
veteran's claim is not well grounded and must be denied.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 


ORDER

Service connection for bilateral hearing loss/inner ear 
damage is denied.



		
	
	Member, Board of Veterans' Appeals



 

